DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: claims filed on 05/28/2021 and IDS filed 07/07/2021.
   Claims 1, 4, 9-25 are currently pending and presented for examination (Please note that claims 21-25 are not listed in claims filed on 05/28/2021, for claims 21-25 please refer to claims filed on 04/27/2021).

Response to Arguments 
         Applicant's remarks filed on 05/28/2021 have been considered. The remarks with respect to claim prior art rejection are persuasive. The prior art rejection is withdrawn. 
         Claims 1, 4, 9-25 are allowed in condition with examiners amendments listed below.
Information Disclosure Statement
         The information disclosure statement (IDS) documents submitted on July 7, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.






EXAMINER'S AMENDMENT 
        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
      Authorization of the Examiner’s Amendment was given by Applicant’s representative Heather Kleinhardt during an interview conducted on 07/21/2021.
The currently amended claims are listed as the following (for previously presented claims please refer to claims filed on 05/28/2021): 
Claim 1. (Currently amended) An image sensor, comprising:
a pixel array comprising a plurality of pixel rows and a plurality of pixel columns; and a control circuit configured to:
receive a first instruction to control an intersection region of a part of the plurality of pixel rows and a part of the plurality of pixel columns to detect a illumination intensity; and
receive a second instruction to control at least part of the pixel array to acquire an
image,

wherein the ring-shaped intersection region is centrosymmetrically arranged with respect to the center of the pixel array, and
wherein a ratio of 
ranges from 0.1 to 0.2 or from 0.3 to 0.4.
Claim 9. (Currently amended) A camera module, comprising: an image sensor; and
an optical filter arranged above the image sensor, wherein the image sensor comprises:
a pixel array comprising a plurality of pixel rows and a plurality of pixel columns; and a control circuit configured to:
receive a first instruction to control an intersection region of a part of the pixel rows and a part of the pixel columns to detect a illumination intensity, so as to control the image sensor to operate in a light sensing mode; and
receive a second instruction to control the pixel array to acquire an image, so as to control the image sensor to operate in an imaging mode,
wherein the intersection region is a ring-shaped intersection region and the ring-shaped intersection region is arranged to surround a center of the pixel array,
wherein the ring-shaped intersection region is centrosymmetrically arranged with respect to the center of the pixel array, and
wherein a ratio of 
ranges from 0.1 to 0.2 or from 0.3 to 0.4.

an image sensor comprising:
a pixel array comprising a plurality of pixel rows and a plurality of pixel columns; and
a control circuit configured to:
receive a first instruction to control an intersection region of a part of the plurality of pixel rows and a part of the plurality of pixel columns to detect a illumination intensity; and
receive a second instruction to control at least part of the pixel array to acquire an image; and an optical filter arranged above the image sensor; and a processor coupled to the image sensor and configured to generate the first instruction and the second instruction,
wherein the intersection region is a ring-shaped intersection region and the ring-shaped intersection region is arranged to surround a center of the pixel array,
wherein the ring-shaped intersection region is centrosymmetrically arranged with respect to the center of the pixel array, and
wherein a ratio of  from 0.1 to 0.2 or from 0.3 to 0.4.


Allowable subject matter
          Claims 1, 4, 9-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
         Regarding claim 1, prior art on record Feng et al.  (US Pub. No.: US 2017/0366754 A1) discloses an image sensor (Fig. 1; Para 33; dual mode image sensor), comprising:

 and a control circuit (Para 33; processor 50) configured to:
receive a first instruction to control an intersection region of a part of the plurality of pixel rows and a part of the plurality of pixel columns to detect a illumination intensity ( Para 34, 37;  Fig. 5; dual mode image sensor;  scene sensing mode. In particular, the scene-sensing mode is configured to output results of object sensing, motion detection, focus evaluation, and illumination measurement to the A/D converter (22) ) ; and
receive a second instruction to control at least part of the pixel array to acquire an image ( Para 34, 37; dual mode image sensor ; When operating in image capture mode, the image capture mode is configured to  output captured images to the A/D converter (22)) .
Prior art on record Iwane (US Pub. No.: US 2012/0287331 A1) discloses the intersection region is a ring-shaped intersection region and the ring-shaped intersection region is arranged to surround a center of the pixel array (Figs. 7; 11; Para 58, 75, 76; ring-shaped area (zone); the image integration unit 106 calculates output values Pi, s indicated in the image signals output from the image-capturing pixels 131 contained in the various partitioned areas Rpa to Rpg within the zone 11. The image integration unit 106 then simply needs to integrate the output signals in correspondence to the whole integration area Rs, i.e., all the zones 1), where the ring-shaped intersection region is 
However, none of the prior art on record discloses “wherein a ratio of the intersection region to the pixel array ranges from 0.1 to 0.2 or from 0.3 to 0.4” in combination of other limitation in the claims. 
Claims 16, 21, 22, 23, 24, 25, 15, 4 are allowed as being dependent from claim 1.
                Regarding claim 9, Feng et al. discloses a camera module (Para 33; dual mode image sensor 10), comprising:
       an image sensor (image sensor with a sensor array 20);  and an optical filter  (Para 12; imaging optical are provided with infrared illumination filters ) , wherein the image sensor comprises:
         a pixel array (Para 33; sensor array 20 has rows and columns of discrete sensor elements as is known in the art (Pixel array shown in Fig. 1)) comprising a plurality of pixel rows and a plurality of pixel columns; and a control circuit  (Para 33-36; processor 50) configured to: receive a first instruction to control an intersection region of a part of the pixel rows and a part of the pixel columns to detect a illumination intensity (( Para 34, 37;  Fig. 5; dual mode image sensor;  scene sensing mode. In particular, the scene-sensing mode is configured to output results of object sensing, motion detection, focus evaluation, and illumination measurement to the A/D converter (22)) , so as to control the image sensor to operate in a light sensing mode (Para 34,37; scene sensing mode);  receive a second instruction to control the pixel array to acquire an image, so as to control the image sensor to operate in an imaging mode (Para 34, 37; dual mode image sensor ; When operating in image capture mode, the image capture mode is configured to  output captured images to the A/D converter (22)).
	       Prior art on record Joung (US Pub. No.: US 2006/0170811 A1) discloses an optical filer (Fig. 4(a); optical filter 40 is located above image sensor unit 20) arranged above the image sensor. 
Prior art on record Iwane (US Pub. No.: US 2012/0287331 A1) discloses the intersection region is a ring-shaped intersection region and the ring-shaped intersection region is arranged to surround a center of the pixel array (Figs. 7; 11; Para 58, 75, 76,77; ring-shaped area (zone); the image integration unit 106 calculates output values Pi, s indicated in the image signals output from the image-capturing pixels 131 contained in the various partitioned areas Rpa to Rpg within the zone 11. The image integration unit 106 then simply needs to integrate the output signals in correspondence to the whole integration area Rs, i.e., all the zones 1), where the ring-shaped intersection region is centrosymmetrically arranged with respect to the center of the pixel array (Iwane; Para 58, 75, 76,77;  Fig. 11;  wherein the ring-shaped region is centrosymmetrically arranged in the center ).
However, none of the prior art on record discloses “wherein a ratio of the intersection region to the pixel array ranges from 0.1 to 0.2 or from 0.3 to 0.4” in combination of other limitation in the claims. 
Claims 10, 17, 18, 19 are allowed as being dependent from claim 9.
 
an image sensor (image sensor with a sensor array 20)  comprising: 
a pixel array comprising a plurality of pixel rows and a plurality of pixel columns (Para 33; sensor array 20 has rows and columns of discrete sensor elements as is known in the art (Pixel array shown in Fig. 1)) ;  and
          a control circuit (Para 33; processor 50) configured to:
receive a first instruction to control an intersection region of a part of the plurality of pixel rows and a part of the plurality of pixel columns to detect a illumination intensity (Para 34, 37;  Fig. 5; dual mode image sensor;  scene sensing mode. In particular, the scene-sensing mode is configured to output results of object sensing, motion detection, focus evaluation, and illumination measurement to the A/D converter (22));  and
receive a second instruction to control at least part of the pixel array to acquire an image (Para 34, 37; dual mode image sensor ; When operating in image capture mode, the image capture mode is configured to  output captured images to the A/D converter (22)); and
 a processor coupled to the image sensor and configured to generate the first instruction and the second instruction (Para 33; processor 50; Fig. 1; wherein processor 50 is coupled to image sensor array 20) .

Prior art on record Iwane discloses the intersection region is a ring-shaped intersection region and the ring-shaped intersection region is arranged to surround a center of the pixel array (Figs. 7; 11; Para 58, 75, 76, 77; ring-shaped area (zone); the image integration unit 106 calculates output values Pi, s indicated in the image signals output from the image-capturing pixels 131 contained in the various partitioned areas Rpa to Rpg within the zone 11. The image integration unit 106 then simply needs to integrate the output signals in correspondence to the whole integration area Rs, i.e., all the zones 1), where the ring-shaped intersection region is centrosymmetrically arranged with respect to the center of the pixel array (Iwane; Para 58, 75, 76,77;  Fig. 11;  wherein the ring-shaped region is centrosymmetrically arranged in the center ).
However, none of the prior art discloses “wherein a ratio of the intersection region to the pixel array ranges from 0.1 to 0,2 or from 0.3 to 0.4” in combination of other limitation in the claim.
Claims 12, 20, 13, 14 are allowed as being dependent from claim 11. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on Monday -Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XI WANG/           Primary Examiner, Art Unit 2696